Title: To James Madison from John Morton, 4 June 1801 (Abstract)
From: Morton, John
To: Madison, James


4 June 1801, Georgetown. Explains reasons for his consent to diversionary trip the U.S. vessel Warren took from Havana to Veracruz. Its replacement ship for Cuban duty, Ganges, was en route to the station. No French vessels had been seen off Cuban coast for several months, nor were they expected. It was common knowledge in Havana that a considerable amount of American property was detained at Veracruz, awaiting a safe conveyance. Earlier, secretary of navy had indicated a public ship would be sent to Veracruz when one could be spared. Purpose of Warren voyage was discussed with General Wilkinson and Captain Perry of the General Greene, both then in Havana, and neither thought the diversion of Warren improper. If captain of Warren was involved in “private collusion” or acted improperly, he did so without Morton’s knowledge or consent. Had tried to explain his part in the business to John Adams but failed to see him last autumn in Boston. Seeks reappointment and will obtain further proofs of his fidelity if required to do so.
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). 7 pp.



   
   A full transcription of this document has been added to the digital edition.

